DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone discussion with James Long on 5/19/2022.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
The application has been amended as follows: 
Claims 12-23 have been cancelled.

Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowances
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or suggest a  connector having a shunt structure, comprising: a plurality of electrical terminals, wherein each of the electrical terminals has one of a plurality of first contact portions and one of a plurality of first legs, each of the first contact portions extends into a plug input interface along a first direction of a first side surface of an insulating housing, and each of the first legs extends to a plug output interface along a second direction of the insulating housing perpendicular to the first direction; and a first shunt socket located on a third side surface of the insulating housing and corresponding to a shunt hole of the third side surface, wherein the shunt hole allows a surface of at least one of the electrical terminals to be partially exposed and become a shunt contact surface, and the shunt contact surface is parallel to the second direction; wherein the first shunt socket includes a first positioning member, such that a second connector is positioned on the first shunt socket when the second connector is inserted into the first shunt socket as required in combination with other limitations of this claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Daamen et al. (US 20150009607), (US 6,894,436), (US 2012/0282814), (US 20110081798), (US 20090142953) and (US 5158471), each discloses a connector having a shunt structure having structure similar to presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831